UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6307


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILBERT GRADY LEE, JR., a/k/a Griz,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:06-cr-00081-IMK-1)


Submitted:   June 26, 2013                     Decided:   July 5, 2013


Before AGEE and     THACKER,   Circuit     Judges,   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Wilbert Grady Lee, Jr., Appellant Pro Se.    Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Wilbert Grady Lee, Jr., appeals the district court’s

order   granting,   in   part,   his   18   U.S.C.   §   3582(c)(2)   (2006)

motion for sentence reduction.         We have reviewed the record and

find no reversible error.        Accordingly, we affirm the district

court’s order.      United States v. Lee, No. 1:06-cr-00081-IMK-1

(N.D.W. Va. Jan. 12, 2012).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                       2